 Case 3:17-cv-00584-HDM-WGC Document 53 Filed 11/27/19 Page 1 of 4



     SEAN P. ROSE, ESQ.
 1   State Bar No. 5472
 2   Sean@RoseLawNevada.com
     ROSE LAW OFFICE
 3   150 W. Huffaker Lane, Suite 101
     Reno, NV 89511
 4   Telephone:     (775) 824-8200
     Facsimile:     (775) 657-8517
 5

 6   THOMAS R. BRENNAN, ESQ.
     State Bar No. 481
 7   Tom@durneybrennan.com
     DURNEY & BRENNAN, LTD.
 8   6900 S. McCarran Blvd., Suite 2060
     Reno NV 89509
 9
     Telephone:     (775) 322-2923
10   Facsimile:     (775) 322-3014

11   TRAVIS W. GERBER, ESQ.
     State Bar No. 8083
12   twg@gerberlegal.com
     ZACHARY A. GERBER, ESQ.
13
     State Bar No. 13128
14   zag@gerberlegal.com
     GERBER LAW OFFICES
15   491 4th Street
     Elko, NV 89801-3133
16   (775) 738-9258
17
     Attorneys for Plaintiffs
18
                                UNITED STATES DISTRICT COURT
19
                                       DISTRICT OF NEVADA
20

21    MARY KIM PICCININI, an individual, and
      GEORGE ELDRIDGE & SON, INC., a Case No. 3:17-cv-00584-HDM-WGC
22    Nevada corporation,
                                                ORDER GRANTING
23                 Plaintiffs,                STIPULATION AND [PROPOSED]
24                                           ORDER TO EXTEND TIME TO FILE
            vs.                                PLAINTIFFS’ OPPOSITION TO
25                                               MOTION FOR SUMMARY
                                                JUDGEMENT AND TO FILE
26    UNITED STATES OF AMERICA; and DEFENDANT’S REPLY TO MOTION
      DOES 1-50, inclusive,                  FOR SUMMARY JUDGMENT [ECF
27                                                 NO. 51] (First Request)
28                 Defendants.


                                              -1-
 Case 3:17-cv-00584-HDM-WGC Document 53 Filed 11/27/19 Page 2 of 4




 1          The parties hereto, by and through their undersigned counsel, hereby stipulate and agree

 2   that, due to the impending holidays, Plaintiffs, MARY KIM PICCININI and GEORGE

 3   ELDRIDGE & SON, INC., may have a fourteen (14) day extension to file their Opposition to

 4   Defendant’s Motion for Summary Judgment (ECF 51). Accordingly, Plaintiffs shall have up to

 5   and including Friday, December 27, 2019, to file their Opposition to Defendant’s Motion for

 6   Summary Judgment.

 7          The parties further stipulate and agree that Defendant, UNITED STATES OF

 8   AMERICA, may have a fourteen (14) day extension to file its Reply to Defendant’s Motion for

 9   Summary Judgment. Accordingly, Defendant shall have up to and including Friday, January 24,

10   2020 to file its Reply to Defendant’s Motion for Summary Judgment.

11                    27th day of November, 2019.
          DATED this _____
     ROSE LAW OFFICE                                           NICHOLAS A. TRUTANICH
12                                                             United States Attorney
13     /s/ Sean P. Rose
     ___________________                                        /s/ Holly A. Vance
                                                               __________________
14   SEAN P. ROSE, ESQ.                                        HOLLY A. VANCE, ESQ.
     State Bar No. 5472                                        Assistant United States Attorney
15   150 W. Huffaker Lane, #101                                400 S. Virginia St., Ste. 900
     Reno, NV 89511                                            Reno, NV 89501
16
     (775) 824-8200                                            (775) 784-5438
17
     In Association with:                                      Attorney for Defendant
18
     THOMAS R. BRENNAN, ESQ.
19   State Bar No. 481
     DURNEY & BRENNAN, LTD.
20
     6900 S. McCarran Blvd., Suite 2060
21   Reno NV 89509
      (775) 322-2923
22
     TRAVIS W. GERBER, ESQ.
23   State Bar No. 8083
     ZACHARY A. GERBER, ESQ.
24
     State Bar No. 13128
25   GERBER LAW OFFICES
     491 4th Street
26   Elko, NV 89801-3133
     (775) 738-9258
27

28   Attorneys for Plaintiffs


                                                  -2-
 Case 3:17-cv-00584-HDM-WGC Document 53 Filed 11/27/19 Page 3 of 4



         The stipulation of the parties (ECF No. 53) is GRANTED.
                                             ORDER
 1
         IT IS SO ORDERED.
 2

 3       DATED this _____ day
                    2nd day of of November, 2019.
                               December,

 4
                                                   ________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
 5                                                 UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -3-
